             Case 3:18-cv-03748-JCS Document 423-1 Filed 07/05/21 Page 1 of 3



 1   Tatyana Evgenievna Drevaleva

 2   3015 Clement St., Apt. 204,

 3   San Francisco, CA, 94121

 4   415-954-2116, tdrevaleva@gmail.com

 5   Plaintiff in Pro Per

 6

 7                            THE UNITED STATES DISTRICT COURT

 8                                 FOR NORTHERN CALIFORNIA

 9

10

11                                            )       Case No. 3:18-cv-03748-JCS
                                              )
12        Tatyana E. Drevaleva                )
                                              )
13                       Plaintiff,           )       Declaration to my Administrative Motion
                                              )
14                       vs.                  )       for Permission to File a Supplemental
                                              )
15                                            )       Brief in Support to my Second Motion to
                                              )
16        Mr. Denis Richard McDonough in his )        Strike Zack’s June 04, 2021 Answer to my
          capacity as a Secretary of the U.S. )
17        Department of Veterans Affairs      )       Original June 25, 2018 Complaint,
                                              )
18        810 Vermont Avenue, NW,             )       the Civil Local Rule 7-11.
          Washington, D.C. 20420              )
19                                            )
                         Defendant            )
20                                            )       Location: Courtroom F – 15th Floor
     Facility:                                )
21                                            )       450 Golden Gate Avenue,
             New Mexico VA Healthcare System )
22           1501 San Pedro Drive, S.E.       )       San Francisco, CA 94102
             Albuquerque, NM, 87108           )
23                                            )       Judge: the Hon. Joseph C. Spero
                                              )
24                                            )
                                              )
25                                            )
                                              )
26                                            )
                                              )
27                                            )

28
                                              Page 1 of 3

                                Declaration, case No. 3:18-cv-03748-JCS
     Case 3:18-cv-03748-JCS Document 423-1 Filed 07/05/21 Page 2 of 3



 1   I, Plaintiff Tatyana E. Drevaleva, hereby declare:

 2   1) I am a Plaintiff Pro Se and a Party in this action

 3   2) I have personal knowledge of the facts stated herein, which are known by me to be

 4      true and correct, and I will testify competently thereto

 5   3) On both December 03, 2018 and July 11, 2019, Alsup criminally accused me in

 6      failing to provide my medical documentation on English language prior to my leave

 7   4) In her June 04, 2021 Answer to my June 25, 2018 Original Complaint, Zack accused

 8      me in failing to provide my medical documentation on English

 9   5) On June 19, 2021, I filed the Second Motion to Strike where I asked the Court to

10      strike Zack’s statement that I hadn’t provided my medical documentation on English

11      language as immaterial

12   6) On July 01, 2021, Zack asserted that my alleged failure to provide my medical

13      documentation was an important defense, and Zack asked the Court not to strike this

14      defense

15   7) Pursuant to 29 CFR § 1630.14(c), a covered entity may require an employee to
16      provide only the medical documentation “that is job-related and consistent with
17      business necessity. A covered entity may make inquiries into the ability of an
18      employee to perform job-related functions”
19   8) Therefore, I am respectfully asking the Court to allow me to file a Supplemental Brief

20      in support to my Second Motion to Strike and to discuss that the medical

21      documentation that Ms. Dunkelberger required (that I needed to go to Russia for an

22      In-Vitro fertilization procedure) was not job related, was not consistent with the
23      business necessity, and it was not related to my ability to perform the essential
24      functions of my job as a Medical Instrument Technician (Electrocardiograph.)

25      Therefore, Ms. Dunkelnerger was prohibited from ever asking me to provide this
26      medical documentation because this request invaded my privacy. I was not obligated
27      to disclose that, instead of giving birth to children by a natural way, I was compelled

28      to perform In-Vitro Fertilization procedures.
                                         Page 2 of 3

                         Declaration, case No. 3:18-cv-03748-JCS
            Case 3:18-cv-03748-JCS Document 423-1 Filed 07/05/21 Page 3 of 3



 1          I declare under the penalty of perjury and under the Federal laws that all foregoing is true

 2   and correct. Executed at San Francisco, CA on July 05, 2021.

 3

 4          Respectfully submitted,

 5

 6          s/ Tatyana Drevaleva

 7          Plaintiff Pro Se

 8

 9          July 05, 2021.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                               Page 3 of 3

                                Declaration, case No. 3:18-cv-03748-JCS
